Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-9, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (CN107781423A).
Liu discloses a sealing boot for sealing a joint of a front differential comprising a first sealing boot section having a first cylindrical inside surface, the first sealing boot section being adapted for being tightly fitted to a shoulder section of an end portion of a differential output shaft protruding a housing of the front differential (e.g. intended use), the shoulder section being disposed between a male spline and the housing (e.g. intended use), a second sealing boot section having a second cylindrical inside surface, the second sealing boot section being adapted for being tightly fitted to an outside surface section of an end portion of a CV axle shaft having a female spline disposed therein (intended use), the female spline being adapted for being engaged with the male spline of the differential output shaft (e.g. intended use) and wherein the sealing boot forms a sealed enclosure between the first cylindrical inside surface and the second cylindrical inside surface (e.g. figures 3-4 teach a boot with two ends with two diameters and the boot capable of being mounted and providing seal). The sealing boot is made of an elastic material. The elastic material has sufficient elasticity for fitting and sufficient strength for 
Regarding claim 16: The first cylindrical inside surface and the second cylindrical inside surface each has an inside diameter that is 0.2 inch to 0.3 inch smaller than a respective outside diameter of the shoulder section of the differential output shaft and the outside surface section of the CV axle shaft (intended use since applicant is only claiming a sealing boot and one can choose any size of output shaft and axle shaft).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants Admitted Prior Art (AAPA, figures 1a-1d) in view of Liu.
AAPA discloses a sealed joint for a front differential comprising a differential output shaft having an end portion protruding a housing of the front differential, the end portion comprising a male spline and a shoulder section disposed between the spline and the housing, a CV axle shaft having an end portion comprising a female spline disposed therein, the female spline being engaged with the male spline of the differential output shaft (e.g. see applicants’ specification).

AAPA discloses the invention as claimed above but fails to disclose a sealing boot having a first inside surface and a second inside surface, the first inside surface and the second inside surface being tightly fitted to the shoulder section of the differential output shaft and an outside surface section of the end portion of the CV axle shaft, respectively, the sealing boot providing a substantially sealed enclosure between the shoulder section of the differential output shaft and the outside surface section of the end portion of the CV axle shaft, the sealing boot is made of an elastic material, the elastic material is a durable rubber material, an axial length of the second inside surface is substantially larger than an axial length of the first inside surface. Liu discloses the invention as claimed above (see paragraph 03). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a sealing boot placed between two members, where one end of the sealing boot contacts shoulder of a first element (e.g. 1) and the other is placed on outer surface of element (e.g. 3), the method is also provided .
Claims 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
Liu discloses that the second sealing boot section having a larger axial length than the first sealing boot section. 
Liu discloses the claimed invention except for the elastic material having a 60 durometer nitrile.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sealing boot made from the material claimed in claim 10, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. It is also noted that predictable result of material is that if a person in the skilled art uses too hard material then flexibility is lacking and if the material is too soft than the material or the boot would sag and hit the spline.

Liu discloses the claimed invention (e.g. Liu teaches to have the second sealing boot section having a larger axial length than the first sealing boot section, figures 3-4) except that the second sealing boot section is approximately 1”, the first sealing boot section is approximately 0.175” and the first sealing boot section is approximately 0.45”. Discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the axial lengths as stated in claims 13-15 as a matter of design choice. Furthermore having a particular length is a matter of predictable result (if one needs to mount and seal a member that is 1” than one would choose a length of 1”, if one needs to mount and seal a member that is 0.175” than one would choose a length of 0.175” and if one needs to mount and seal a member that is 0.45” than one would choose a length of 0.45”).

This applies when applicant positively claims the output shaft and the axle shaft in claim 16: Liu discloses the claimed invention except the first cylindrical inside surface and the second cylindrical inside surface each has an inside diameter that is 0.2 inch to 0.3 inch smaller than a respective outside diameter of the shoulder section of the differential output shaft and the outside surface section of the CV axle.  Discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to having the range in claim 16 as a matter of design choice. Furthermore the diameters are predictable result of have a proper fit (if the sealing boot is too tight than one cannot place on the shafts and if too loose then the sealing boot would come off).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Liu.
AAPA and Liu discloses the claimed invention except for an axial length of the second inside surface is in the range between 0.75 inch and 1.5 inch.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the range as claim in claim 5 as a matter of design choice. Furthermore the length is a predictable result, since one of ordinary skilled in the art would choose a length that is needed (if sealing an axial length of 1.5” than at least 1.5” or if sealing an axial length of 1” than at least 1” or so on).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VISHAL A PATEL/Primary Examiner, Art Unit 3675